Case 1:19-cv-00199-SEB-DML Document 22 Filed 05/06/19 Page 1 of 2 PageID #: 94



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

ROBERT HOUCK, on behalf of himself                       )
and all others similarly situated,                       )
                                                         )    Case No. 1:19-cv-00199-SEB-DML
        Plaintiff,                                       )
v.                                                       )
                                                         )
PROFESSIONAL CREDIT SERVICE,                             )
                                                         )
                                                         )
        Defendant.                                       )



         STIPULATION FOR BINDING ARBITRATION AND STAY OF ACTION

        IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, Robert Houck

(“Plaintiff”) and Defendant, Professional Credit Service (“Defendant”), as follows:

                                            RECITALS

     1. On or about January 18, 2019, Plaintiff filed a Complaint in this Court alleging violations

        of 15 U.S.C. § 1692 et seq., the Fair Debt Collection Practices Act (“FDCPA”), against

        Defendant for a debt originally owed to Consumer Cellular, Inc. (“Consumer Cellular”)

        (hereinafter referred to as the “Action”).

     2. On or about April 4, 2014, Plaintiff entered into the Consumer Cellular Agreement

        (“CCA”) with Consumer Cellular that provides an arbitration provision which states claims

        such as those alleged in this Action are subject to binding arbitration.

     3. The parties have met and conferred and confirm that they would submit to binding

        arbitration.

     4. Based on the above Recitals, and for the purpose of facilitating arbitration of the Action,

        the parties stipulate and agree as follows:

                                                     1
Case 1:19-cv-00199-SEB-DML Document 22 Filed 05/06/19 Page 2 of 2 PageID #: 95



            STIPULATION AND MUTUAL AGREEMENT TO ARBITRATE

   1. Plaintiff and Defendant stipulate and agree to submit the entire Action to final and binding

       arbitration.

   2. The Action shall be stayed pending resolution of arbitration.

   3. The class allegations in the Action are hereby stricken and arbitration will commence on

       an individual basis.

   4. Judgment upon the award rendered by the Arbitrator may be entered in this Court.



Dated: May 6, 2019



 /s/ Marwan R. Daher (with consent)                /s/ Stephanie A. Strickler
 Marwan R. Daher, Esq.                             Stephanie A. Strickler
 Omar T. Sulaiman, Esq.                            Nicole M. Strickler
 Alexander J. Taylor, Esq.                         Messer Strickler, Ltd.
 Counsel for Plaintiff                             225 W. Washington Street, Suite 575
 Sulaiman Law Group, Ltd                           Chicago, IL 60606
 2500 S Highland Ave, Suite 200                    (312) 334-3469
 Lombard, IL 60148                                 (312) 334-3473 (FAX)
 Telephone: (630) 575-8181                         sstrickler@messerstrickler.com
 mdaher@sulaimanlaw.com                            nstrickler@messerstrickler.com
 osulaiman@sulaimanlaw.com                         Attorneys for Defendant
 ataylor@sulaimanlaw.com




                                               2
